i          i         i                                                                i       i      i




                                       MEMORANDUM OPINION

                                          No. 04-08-00519-CV

                                          Jose A. VALDEZ, Jr.,
                                                Appellant

                                                   v.

                     Gustavo GUEVARA, Jr., City Secretary and The City of Laredo,
                                            Appellees

                       From the 111th Judicial District Court, Webb County, Texas
                                 Trial Court No. 2008-CVQ-000288D2
                               Honorable David Peeples, Judge Presiding1

PER CURIAM

Sitting:           Catherine Stone, Justice
                   Karen Angelini, Justice
                   Sandee Bryan Marion, Justice

Delivered and Filed: December 23, 2008

DISMISSED FOR WANT OF PROSECUTION

           On November 17, 2008, notice was given to the appellant that this appeal was subject to

dismissal for failing to file a brief. See TEX . R. APP . P. 38.8(a)(1). Appellant was given ten days to

explain why the cause should not be dismissed for his failure to file a brief. To date, no response

has been received. There being no satisfactory explanation for appellant’s failure to timely file the




           1
            … Sitting by assignment.
                                                                                 04-08-00519-CV

brief, the appeal is dismissed for want of prosecution. See id.; 42.3. Costs of appeal are taxed

against the appellant.

                                                    PER CURIAM




                                              -2-